Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to restriction requirement mailed 2/5/2021, which was received 3/30/2021. Acknowledgement is made to the election of Species grouping IC including claims 25,29,30,32,35,39,40 and 42, without traverse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,29,30,32,35,39,40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al, (US PG PUB 20160173568) in view of MacNeille et al. (PG PUB 20140129339).

In regards to claim 25, Penilla discloses a computer-implemented method for personalizing an automobile, comprising:
Penilla teaches “ [0194] A1. A method for defining a user profile for a vehicle, the vehicle profile being managed via a cloud processing system, comprising, 
[0195] receiving a plurality of settings for a user profile for the vehicle; 
[0196] communicating the user profile to the vehicle; and 
[0197] causing adjustment of the settings of the user profile over time based on learned behavior at the vehicle, the method being executed by a processor. 
[0198] B1. A method for managing a user profile of a vehicle on a cloud processing system connected to the Internet, comprising, 
[0199] accessing the user profile to define settings for one or more vehicles; 
[0200] communicating input to user settings at the vehicle to the cloud processing system, the cloud processing system processing the input over time to learn behavior associated with the input to the use settings; 
[0201] receiving automatic settings at the vehicle based on the learned behavior, the method being executed by a processor. 
[0202] B2. The method of claim C1, wherein the accessing is via electronics of the vehicle having access to the Internet. 

[0204] B4. The method of claim C2, wherein the user profile is transferrable to one or more vehicles, or transferrable to another vehicle for a period of time. 
[0205] C1. A method for managing a user profile of a vehicle on a cloud processing system connected to the Internet, comprising, 
[0206] receiving requests to access the user profile to define settings for one or more vehicles; 
[0207] receiving input to user settings at the vehicle at the cloud processing system; 
[0208] processing the input over time to learn behavior associated with the input to the use settings; and 
[0209] transmitting settings to the vehicle to be automatically implemented based on the learned behavior, the method being executed by a processor. 
[0210] C2. The method of claim D1, wherein the user profile is transferrable to one or more vehicles, or transferrable to another vehicle for a period of time. 
[0211] C3. The method of claim D1, wherein the user profile is transferrable to a rental vehicle. 
[0212] C4. The method of claim D3, wherein the profile includes automatic payment settings to allow the vehicle to make wireless payment for services” (Penilla, para 194-212), which includes authenticating, by a remote computer system, a credential from an application executing at a mobile computing device, but does not specifically mention that the application is a wallet. MacNeille teaches a digital wallet installed in an automobile that is updated with user specific items that are of interest to a user (MacNeille, para 0046, Coupons related to products of interest are stored in a local automobile wallet). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Penilla, receiving the credential from a wallet associated with the automobile so that applicable coupon/product shopping data may be stored locally for easy and quick access to the data when recognizing an opportunity due to location of the vehicle. 
sending, by the remote computer system, a profile associated with the wallet credential to the automobile in response to the authenticating step, the profile including a shopping list specifying a product or service (Penilla, abstract, 0009Penilla, para , server sends stored profile to automobile from the cloud, para 0088, automatic purchase settings “automatic purchase settings (financial institution linking for automatic purchasing of fuel, charge time, batteries, car washes, etc.), fuel settings (Electric only, fuel only, hybrid only etc.), refueling routing and purchase (incentive based re-fueling maps, incentive based refueling offers etc.) “, MacNeille, FIG 2, item 201, Mobile device has Coupon wallet application that store a list of shopping items associated with the coupon of interest to the consumer operating the vehicle) ; and
determining, by the remote computer system, a merchant within a predetermined distance from a location of the automobile having the product or service from the shopping list (MacNeille, para 0046 and 0047, wallet offer is presented when the location, the vehicle passing by a specific location”, Penilla, para 0089, “Automatic purchase settings can be processed in response to requests from the vehicle. The request can be, for example, to transact a payment is for one of a car wash service, a fast food service, a toll road service, a goods purchase service, a rental service, a lease service, or combinations thereof”).

In response to claim 29, the combination of Penilla and MacNeille teach receiving, by the remote computer system, one or more settings of the automobile to complete a purchase transaction using the wallet application based on the sent profile (Penilla, para 0089, “Automatic purchase settings can be processed in response to requests from the vehicle. The request can be, for example, to transact a payment is for one of a car wash service, a fast food service, a toll road service, a goods purchase service, a rental service, a lease service, or combinations thereof”).

In response to claim 30, the combination of Penilla and MacNeille teach  receiving, by the remote computer system, a payment transaction request from the wallet application (Penilla, para 0033, “when a vehicle is designed to make payment, the making or completing of a payment can include communication with a payment account and providing a user interface in the vehicle or a portable device associated with the user account to accept completion of the payment. The acceptable of completion including one of accepting a signature at the user interface, selecting validating the user via biometrics saved to the profile, or combination thereof, the method being executed by a processor”).

In response to claim 32, the combination of Penilla and MacNeille teach  causing, by the remote computer system and in response to the payment transaction request, the automobile to transmit payment device data corresponding to the wallet application to a payment device reader corresponding to the payment transaction request (Penilla, para 0151, “A user and or vehicle may find system 1900 useful in one example, where the user drives the vehicle past an electronic toll bridge where a fee is required to pass the toll bridge. The vehicle's computer will communicate wirelessly as it passes the stationary structure transmitting and receiving information with it as it drives by. The user's vehicle may have an APP 104 installed on the vehicle computer 1906 that can process the input using the computer's wireless antenna 1928, network interface 1910, input output system, 1916 automatically responding to the toll bridge with payment information. Once the payment is received and processed, the APP 104 receives information from the stationary wireless toll taking device which is then stored either locally on the vehicle's storage 1908 or remotely using cloud services 120. The results of the transaction are then sent via data stream from the compute code running on the APP 104 to a display device(s) where the user can visually confirm that the toll was paid, accepted and show the user's remaining balance all through the GUI displayed for APP 104”).

In response to claim 35, the combination of Penilla and MacNeille teach a system for personalizing an automobile, comprising: a processor; and a memory disposed in communication with the processor and storing processor-executable instructions for:
authenticating, by a remote computer system, a wallet credential from a wallet application executing at a mobile computing device;
sending, by the remote computer system, a profile associated with the wallet credential to the automobile in response to the authenticating step, the profile including a shopping list specifying a product or service; and
determining, by the remote computer system, a merchant within a predetermined distance from a location of the automobile having the product or service from the shopping list (see response to claim 25).

In response to claim 39, the combination of Penilla and MacNeille teach receiving, by the remote computer system, one or more settings of the automobile to complete a purchase transaction using the wallet application based on the sent profile (see response to claim 29).

In response to claim 40, the combination of Penilla and MacNeille teach receiving, by the remote computer system, a payment transaction request from the wallet application (see response to claim 30).

In response to claim 42, the combination of Penilla and MacNeille teach  causing, by the remote computer system and in response to the payment transaction request, the automobile to transmit payment device data corresponding to the wallet application to a payment device reader corresponding to the payment transaction request (see response to claim 32).

Discussion of other cited art:
	(i) PG PUB to Hurt et al. teaches “electronic payments for retail services and goods delivered by a retail establishment. In embodiments, a mobile wallet application is installed in the automobile. The automobile wallet application can receive and/or send transaction and payment information over a near field communication system to a retailer and on to an authorizing authority. The authorizing authority receives the payment and transaction information, authorizes or declines the payment of the transaction, and forwards the authorization or declination to the automobile wallet application. If authorized, the retailer provides the retail good or service”, abstract.

	(ii) NPL article from Erickson teaches how mobile wallets work in an ecommerce environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625